


110 HR 480 IH: To amend the Truth in Lending Act to prohibit issuance of

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 480
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. Doolittle
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to prohibit issuance of
		  residential mortgages to any individual who lacks a Social Security account
		  number.
	
	
		1.Mortgages prohibited for
			 principal residences of individuals who lack Social Security account
			 numbers
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end
			 the following new section:
				
					140.Mortgages
				prohibited for principal residences of individuals who lack Social Security
				account numbersNotwithstanding any provision of State law,
				no credit may be extended by any creditor to any consumer who lacks a Social
				Security account number in any consumer credit transaction in which a security
				interest, including any such interest arising by operation of law, is or will
				be retained or acquired in any property located within the United States which
				is or, upon the completion of the transaction, will be used as the principal
				residence of such
				consumer.
					.
			(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 139 the
			 following new item:
				
					
						140. Mortgages prohibited for principal
				residences of individuals who lack Social Security account
				numbers.
					
					.
			
